NEWS Merisel, Inc. Announces Expansion of Share Repurchase Plan New York, New York, July 23, 2008.Merisel, Inc. (OTC: MSEL.pk) today announced that its Board of Directors has voted to expand the Company’s share purchase program, originally adopted and announced on August 14, 2006, and resumed on July 1, 2008, to include privately negotiated purchases as well as open market repurchases from time to time. Purchases of the Company’s common stock may be made at the discretion of management within the total program limit of $2,000,000. The repurchase program does not obligate the Company to acquire any specific number of shares and may be discontinued at any time. About
